         Case 1:19-cv-03539-PKC Document 68 Filed 05/11/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


OUSMANE BAH,

                                  Plaintiff,

                  -against-                                  Case No. 19-CV-03539 (PKC)

APPLE INC. & SECURITY INDUSTRY
SPECIALISTS, INC.,

                                  Defendants.


     STIPULATION ON ELECTRONIC DISCOVERY AND [PROPOSED] ORDER

       Plaintiff Ousmane Bah (“Plaintiff”) and Defendants Apple Inc. and Security Industry

Specialists, Inc. (“Defendants”) hereby agree that the following procedures shall govern discovery

of Electronically Stored Information (“ESI”) in this case:

       1.      Custodian Names and Search Terms to Be Exchanged. The parties shall meet

and confer to reach agreement on a reasonable list of custodians for purposes of collection, review

and production of electronically stored information. In connection with the meet and confer

process, each party shall provide a proposed list of individual custodians who are knowledgeable

about and were involved with the core issues or subjects in this case. The parties then shall meet

and confer to reach agreement on document custodians and also shall meet and confer to reach

agreement on search terms to be used for electronic searches of the files from those custodians.

ESI, including, but not limited to electronic files and email, shall be collected for each individual

custodian from their personal computers, network resources, and other electronic devices that

those individuals use for work purposes. Notwithstanding prior agreement on the search terms to

be used for electronic searches, should a search produce an unreasonably large number of non-
         Case 1:19-cv-03539-PKC Document 68 Filed 05/11/20 Page 2 of 10



responsive or irrelevant results, the parties’ designated ESI personnel and counsel shall meet and

confer to discuss application of further negative search restrictions (e.g., if a single search was for

“card” and ninety percent of the resulting documents came from the irrelevant term “credit card,”

a negative limitation to ignore documents only returned as a result of “credit card” may be applied

to remove these documents). The party receiving production shall not unreasonably oppose such

further restrictions designed to filter immaterial search results. The parties shall make good faith

efforts to identify appropriate email custodians and produce email on the agreed upon schedule,

but reserve the right to seek email from additional email custodians identified through discovery.

       2.      De-Duplication. Each party shall remove exact duplicate ESI based on MD5 hash

or SHA-1 hash values, at the family level. Attachments should not be eliminated as duplicates for

purposes of production, unless the parent record and all attachments are also duplicates. The parties

agree that an e-mail that includes content in the BCC or other blind copy field shall not be treated

as a duplicate of an e-mail that does not include content in those fields, even if all remaining

content in the e-mail is identical. Email thread suppression shall not be utilized to remove

documents from production, but may be used for more efficient review. De-duplication will be

done across the entire collection (global de-duplication) and the CUSTODIAN-ALL field will list

each custodian, separated by a semicolon, who was a source of that document. Should the

CUSTODIAN-ALL metadata fields produced become outdated due to rolling productions, an

overlay file providing all updated custodians and file paths for the affected documents will be

produced within a reasonable time of each rolling production and prior to substantial completion

of the document production.

       3.      Advanced       Analytics     Technologies.     No    party    shall   use    predictive

coding/technology-assisted-review for the purpose of the culling down of documents prior to



                                                  2
         Case 1:19-cv-03539-PKC Document 68 Filed 05/11/20 Page 3 of 10



review or production without notifying the opposing party prior to use and providing the opposing

party with ample time to meet and confer in good faith regarding a mutually agreeable protocol

for the use of such technologies.

        4.      Privilege Log. For all documents withheld on the basis of attorney-client privilege,

attorney work product privilege, law enforcement / investigative privilege, common-interest

privilege, or any other applicable privilege or protection, the Parties agree to furnish logs within a

reasonable time after the production of documents and ESI is substantially complete, as applicable,

in accordance with Rule 26(b)(5)(A)(ii) of the Federal Rules of Civil Procedure and generally

accepted standards/practices; such logs at a minimum will contain the following information:

        For emails: Sent Date/Time, To, From, CC, BCC, Parent/Child ID, BegBates, EndBates,

BegBates Attach, EndBates Attach, Subject or Description where Subject field is inadequate or in

and of itself privileged.

        Electronic Documents: Doc Created Date, Doc Modified Date, Author, Doc Title, and Doc

Type.

        Rule 26(b)(5)(B) of the Federal Rules of Civil Procedure shall govern the inadvertent or

mistaken disclosure of documents that are subject to a claim of privilege. In addition, pursuant to

Federal Rule of Evidence 502(d), this Order shall not constitute a waiver of the right of any Party

to claim in this action or otherwise that any documents produced, or any portion thereof, is

privileged or otherwise non-discoverable, or is not admissible in evidence in this action or

any other proceeding.

        5.      Format for Production of Documents – Documents Existing in Electronic

Format. Except as otherwise provided for in this Order, all documents existing in electronic




                                                  3
         Case 1:19-cv-03539-PKC Document 68 Filed 05/11/20 Page 4 of 10



format shall be produced in multiple page, searchable PDF format or single-page TIFF images at

a resolution of at least 300 dpi in accordance with the following:

               A.      All files shall be produced along with Concordance (.dat) with Opticon

(.opt) image load files that indicate the beginning and ending of each document. File names should

not contain spaces. Color documents should be produced in color. All black/white images must be

in 1-bit TIFF or PDF images and color documents must be in 24-bit JPG files.

               B.      Extracted text of a document must be delivered on a document level. All

text for a single document should be contained within one file. The name of the file should be the

beginning bates number of the document (BEGDOC.txt).

               C.      For documents which already exist in PDF format prior to production (i.e.,

which the producing party receives from a client or third party in PDF format), the producing party

may provide them in that same PDF format, whether searchable or non-searchable. For documents

converted to PDF format prior to production, the producing party shall make reasonable efforts to

convert to searchable PDF.

               D.      Load files should include, where applicable, the information listed in the

Table of Metadata Fields, attached as Exhibit A. However, the parties are not obligated to include

metadata for any document that does not contain such metadata in the original, if it is not possible

to automate the creation of metadata when the document is collected. The parties reserve their

rights to object to any request for the creation of metadata for documents that do not contain

metadata in the original.

               D.      Unless otherwise agreed, the parties shall provide document productions in

the following manner: The producing party shall provide the production data on CDs, DVDs,

external hard drives or SFTP, as appropriate. The producing party shall encrypt the production



                                                 4
         Case 1:19-cv-03539-PKC Document 68 Filed 05/11/20 Page 5 of 10



data using WinRAR encryption, and the producing party shall forward the password to decrypt the

production data separately from the CD, DVD, external drive or SFTP to which the production

data is saved.

       6.        Format for Production of Documents – Hardcopy or Paper Documents. All

documents that are hardcopy or paper files shall be scanned and produced in the same manner as

documents existing in electronic format, above.

       7.        Parent and Child Emails.         The parties shall produce email attachments

sequentially after the parent email.

       8.        Native Files.   The parties will meet and confer to discuss requests for the

production of file types in native format, on a case-by-case basis. If the parties are unable to reach

agreement with regard to requests for additional documents in native-file format, the parties

reserve the right to seek relief from the Court. Documents produced natively shall be represented

in the set of imaged documents by a slipsheet indicating the production identification number and

confidentiality designation for the native file that is being produced.

       9.        Databases. Certain types of databases are dynamic in nature and will often contain

information that is neither relevant nor reasonably calculated to lead to the discovery of admissible

evidence. Thus, a party may opt to produce relevant and responsive information from databases

in an alternate form, such as a report or data table. These reports or data tables will be produced

in .csv or similar useable format.

       The parties agree to identify the specific databases, by name, that contain the relevant and

responsive information that parties produce.

       10.       Requests for Hi-Resolution or Color Documents. The parties agree to respond

to reasonable and specific requests for the production of higher resolution or color images.



                                                  5
          Case 1:19-cv-03539-PKC Document 68 Filed 05/11/20 Page 6 of 10



Nothing in this Order shall preclude a producing party from objecting to such requests as

unreasonable in number, timing or scope, provided that a producing party shall not object if the

document as originally produced is illegible or difficult to read. The producing party shall have

the option of responding by producing a native-file version of the document. If a dispute arises

regarding requests for higher resolution or color images, the parties will meet and confer in good

faith to try to resolve it.

        11.      Foreign Language Documents. All documents shall be produced in their original

language. Where a requested document exists in a foreign language and the producing party also

has an English-language version of that document that it prepared for non-litigation purposes prior

to filing of the lawsuit, the producing party shall produce both the original document and all

English-language versions. In addition, if the producing party has a certified translation of a

foreign-language document that is being produced (whether or not the translation is prepared for

purposes of litigation), the producing party shall produce both the original document and the

certified translation. Nothing in this agreement shall require a producing party to prepare a

translation, certified or otherwise, for foreign language documents that are produced in discovery.



                                              * * *




                                                6
         Case 1:19-cv-03539-PKC Document 68 Filed 05/11/20 Page 7 of 10



SO STIPULATED

Dated: May 11, 2020




___________________         ___________________          ___________________

Daniel Malis                Carrie Cohen                 David L. Metzger
MALIS LAW                   Katie L. Viggiani            LEWIS JOHS AVALLONE
30 2nd Street               MORRISON & FOERSTER          AVILES, LLP
Cambridge, MA 02141         LLP                          61 Broadway, 20th Floor
Tel: (617) 491-1099         250 W. 55th Street           New York, NY 10006
                            New York, New York 10019     Tel: (212) 233-7195
Subhan Tariq                Tel: (212) 336-8000
THE TARIQ LAW FIRM,
PLLC
34-18 Northern Blvd.
Long Island City, NY 1101
Tel: (718) 674-1245


Attorneys for Plaintiff     Attorneys for Defendant      Attorney for Defendant
Ousmane Bah                 Apple Inc.                   Security Industry Specialists, Inc.




IT IS SO ORDERED on this _____day of __________, 2020.



                                       _______________________________________
                                       Hon. P. Kevin Castel, U.S.D.J.




                                          7
       Case 1:19-cv-03539-PKC Document 68 Filed 05/11/20 Page 8 of 10

                                     EXHIBIT A
                             TABLE OF METADATA FIELDS

                                            Data Type
Field Name       Field Description                      File Type
                                            & Format
                Beginning bates
                number, or production                   Populated for messages, attachments and
Prod Bates Beg                              TEXT
                number, on first page of                loose files.
                document.
                Bates number, or
                                                        Populated for messages, attachments and
Prod Bates End production number, on        TEXT
                                                        loose files.
                last page of document.
Prod Bates Beg First bates number in
                                            TEXT        Populated for messages and attachments.
Attach          family group.
Prod Bates End Last bates number in
                                            TEXT        Populated for messages and attachments.
Attach          family group.
                Name of custodian who
                                                        Populated for messages, attachments and
Custodian       possessed the               TEXT
                                                        loose files.
                document.
                Name of all Custodians
                                                        Populated for messages, attachments and
Custodian - All who possessed the           TEXT
                                                        loose files.
                document.
                Number of duplicate                     Populated for messages, attachments and
Duplicate Count                             NUMERICAL
                documents.                              loose files.
                Identifying value of an
                electronic record that
                can be used for
MD5 or SHA-1                                            Populated for messages, attachments and
                deduplication and           TEXT
Hash Value                                              loose files.
                authentication
                generated using the
                MD5 hash algorithm.
                                                      Populated for messages, attachments and
Native File      Link to native file.       TEXT
                                                      loose files.
                                                      Populated for messages, attachments,
Page Count       Number of pages.           NUMERICAL
                                                      and loose files.
                 Time zone.
                                                        Populated for messages, attachments,
TimeZone         Request applies to SIS     TEXT
                                                        and loose files.
                 only.
                 Three (or more)
                 character extension of
                 the document that
                 represents the file type
                                                        Populated for messages, attachments,
File Extension   to the Windows             TEXT
                                                        and loose files
                 Operating System or
                 Apple equivalent.
                 Examples are PDF, DOC,
                 or DOCX.
                 Original name of the                   Populated for messages, attachments,
File Name                                   TEXT
                 file.                                  and loose files.
            Case 1:19-cv-03539-PKC Document 68 Filed 05/11/20 Page 9 of 10
                                                 Data Type &
Field Name          Field Description                            File Type
                                                 Format
                    File size of native                          Populated for messages, attachments,
File Size                                        DECIMAL
                    document.                                    and loose files.
                    Originator of the email
Email From                                       TEXT            Populated for messages only.
                    message.
                    List of recipients or
Email To            addressees of the email      TEXT            Populated for messages only.
                    message.
                    Recipients of 'carbon
Email CC            copies' of the email         TEXT            Populated for messages only.
                    message.

                    Recipients of 'blind
Email BCC           carbon copies' of the        TEXT            Populated for messages only.
                    email message.

                    Subject of the email
Email Subject                                    TEXT            Populated for messages only.
                    message.

                    Date that the email
                    message was sent             DATE            Populated for messages. Attachments
Date Sent
                    (according to original       (dd-mmm-yyyy)   will inherit from the parent message.
                    time zones).
                    Time that the email
                    message was sent             TEXT            Populated for messages. Attachments
Time Sent
                    (according to original       (hh:mm:ss)      will inherit from the parent message.
                    time zones).
                    Date that the email
                    message was received         DATE            Populated for messages. Attachments
Date Received
                    (according to original       (dd-mmm-yyyy)   will inherit from the parent message.
                    time zones).
                    Time that the email
                    message was received         TEXT            Populated for messages. Attachments
Time Received
                    (according to original       (hh:mm:ss)      will inherit from the parent message.
                    time zones).
                    Number of
AttachCount                                      NUMERICAL       Populated for attachments only.
                    attachment(s)
                    Email thread created by
                    the email system.
                    This is a 44-character
                    string of numbers and
                    letters that is created in
Conversation ID                                  TEXT            Populated for messages only.
                    the initial email and has
                    10 characters added for
                    each reply or forward of
                    an email. Request
                    applies to SIS only.



                                                    9
      Case 1:19-cv-03539-PKC Document 68 Filed 05/11/20 Page 10 of 10
                                           Data Type
Field Name      Field Description                      File Type
                                           & Format
                The type of item from
                an email client (e.g.,
Message Class   email, contact,            TEXT        Populated for messages only.
                calendar, etc.). Request
                applies to SIS only.




                                             10
